Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Respondent contends that it was error for Family Court to grant petitioner’s request for an upward modification of the child support provided in the parties’ separation agreement. We agree. Petitioner’s proof failed to establish either an unanticipated and unreasonable change of circumstances (see, Boden v Boden, 42 NY2d 210, 213), or that the child’s needs were not being adequately met (see, Brescia v Fitts, 56 NY2d 132, 140; Labita v Labita, 147 AD2d 535, 536). Because there was no voluntary agreement or special circumstances, it was also error for Family Court to direct respondent to contribute towards the child’s private school tuition (see, Matter of Mineo v Mineo, 191 AD2d 1002; see also, Matter of Howard v Howard, 186 AD2d 132). (Appeal from Order of Monroe County Family Court, Bonadio, J.— Child Support.) Present—Callahan, J. P., Green, Lawton, Doerr and Boehm, JJ.